Citation Nr: 1202665	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

  

THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for Wolff-Parkinson-White syndrome (WPW syndrome).

2.  Entitlement to a rating in excess of 10 percent for nonspecific jejunitis with mild malabsorption syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had verified active military service from May 1962 to January 1968, and unverified service from September 1956 to May 1962.  

This matter comes before the Board on appeal from an August 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, that denied increased ratings WPW syndrome and nonspecific jejunitis.

At the time of the August 2006 rating decision, the Veteran's service-connected WPW syndrome was rated 30 percent disabling.  The RO in its August 2006 decision erroneously stated that the rating of the service-connected WPW syndrome was continued as 10 percent disabling.  After the Veteran submitted his notice of disagreement with respect to the August 2006 rating decision, the RO acknowledged that it had mistakenly noted the rating as 10 percent.  A June 2008 rating decision increased the rating for WPW syndrome to 60 percent, effective April 19, 2006, the date that the Veteran filed his claim for increase.

Because the assigned ratings of the Veteran's service-connected disabilities do not represent the maximum ratings available, the Veteran's claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran's most recent VA examination for his nonspecific jejunitis was in June 2006 and the most recent examination for his WPW syndrome was in July 2008.  In addition, the Veteran has asserted in a January 2010 statement submitted by his representative that his conditions have worsened.  Therefore, because the Veteran's recent VA examinations for his service-connected disabilities are over three and five years old, and because the Veteran contends that his disabilities have increased in severity since that time, the Board finds that the Veteran should be afforded contemporaneous VA examinations in order to determine the current level of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

In addition, the Board notes that the Veteran's claims file contains numerous records of his treatment at VA and the Atlanta VA Medical Center.  However, records of his treatment at VA dating from and after June 2006 have not been associated with his claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the treatment records from the Atlanta VA Medical Center dated since June 2006.  

2.  Schedule the Veteran for VA examinations to assess the current nature and severity of his service-connected nonspecific jejunitis and his WPW syndrome.  The examiners must review the claims file and should note that review in the reports.  All relevant medical tests should be performed.  A complete rationale for all opinions expressed must be included in the examination report.  

a)  With respect to the Veteran's nonspecific jejunitis, the examiner should render findings as to whether the Veteran's service-connected jejunitis is (i) more akin to gastritis, manifested by small nodular lesions, small eroded or ulcerated areas, severe hemorrhages, or large ulcerated or eroded areas, or (ii) more akin to irritable colon syndrome with symptoms that are mild (disturbances of bowel function with occasional episodes of abdominal distress), moderate (frequent episodes of bowel disturbance with abdominal distress), or severe (diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress), or (iii) more akin to ulcerative colitis that is moderate, with infrequent exacerbations; moderately severe, with frequent exacerbations; severe, with numerous attacks a year and malnutrition, with health only fair during remissions; or pronounced, resulting in marked malnutrition, anemia, and general disability, or with serious complication, as liver abscess.

b)  With respect to the Veteran's service-connected WPW syndrome, the examiner should render findings as to whether (i) a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, (ii) workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, (iii) the condition has resulted in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; is productive of left ventricular dysfunction with an ejection fraction of 30 to 50 percent,  or (iv) the condition results in chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; is productive of left ventricular dysfunction with an ejection fraction of less than 30 percent.  

c)  The examiner should also indicate the effect each disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disabilities cause marked interference with employment, or the need for frequent periods of hospitalization.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence which may be dispositive of the appeal.  Therefore, the Veteran is placed on notice that failure to cooperate by attending a requested VA examination may result in an adverse determination.  38 C.F.R. § 3.655 (2011); Connolly v. Derwinski, 1 Vet. App. 566 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

